       Case 9:19-cv-00060-DWM Document 12 Filed 07/12/19 Page 1 of 3



LAWRENCE VANDYKE
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

JOHN P. TUSTIN, Senior Attorney
Natural Resources Section
FREDERICK H. TURNER, Trial Attorney
Wildlife and Marine Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-3022 (Tustin)
          (202) 305-0641 (Turner)
Fax:      (202) 305-0506 (Tustin)
          (202) 305-0275 (Turner)

KURT G. ALME
United States Attorney

Attorneys for Defendants

                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

WILDEARTH GUARDIANS, et al.,             )          Lead Case No.
        Plaintiffs,                      )      9:19-cv-0056-M-DWM
    and                                  )
SWAN VIEW COALITION, et al.              )         Member Case No.
        Consolidated Plaintiffs          )      9:19-cv-0060-M-DWM
                                         )
      v.                                 )   DEFENDANTS’ NOTICE OF
                                         )    CHANGE OF ADDRESS
CHIP WEBER, et al.,                      )
        Defendants,                      )
    and                                  )
DAVID BERNHARDT, et al.,                 )
        Consolidated Defendants.         )
       Case 9:19-cv-00060-DWM Document 12 Filed 07/12/19 Page 2 of 3



      In accordance with Local Rule 5.3(a), Defendants hereby notice the change

of address for express deliveries for John P. Tustin, counsel of record on behalf of

the Defendants in this matter. Express deliveries (Federal Express, courier etc.)

should now be addressed to:

             JOHN P. TUSTIN
             Natural Resources Section
             Environment & Natural Resources Division
             U.S. Department of Justice
             4 Constitution Square
             150 M Street NE, Room 3.216
             Washington, DC 20001

All other contact information is the same. See ECF No. 12.



Respectfully submitted on this 12th day of July, 2019.


                                LAWRENCE VANDYKE
                                Deputy Assistant Attorney General
                                Environment and Natural Resources Division
                                United States Department of Justice

                                /s/ John P. Tustin
                                JOHN P. TUSTIN, Senior Attorney
                                Natural Resources Section
                                FREDERICK H. TURNER, Trial Attorney
                                Wildlife and Marine Resources Section
                                P.O. Box 7611
                                Washington, D.C. 20044-7611
                                Phone: (202) 305-3022 (Tustin)
                                          (202) 305-0641 (Turner)
                                Fax:      (202) 305-0506 (Tustin)
Case 9:19-cv-00060-DWM Document 12 Filed 07/12/19 Page 3 of 3



                              (202) 305-0275 (Turner)

                     KURT G. ALME
                     United States Attorney

                     Attorneys for Defendants
